In re Smith, Wilfred; — Plaintiff; Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “G” No. 269-397.
Relator represents that the district court has failed to act timely on a supplemental writ application he filed on or about July 30, 197. If relator’s representation is correct, the district court is ordered to consider and act on the writ. If relator’s representation is incorrect, the district court is ordered to accept, filed, and act upon the pleading which is herewith transferred to the district court. The district court herewith transferred to the district court. The district court is ordered to provide this Court with a copy of the judgment.